PER CURIAM.
Defendant appeals his sentence as prison releasee reoffender (PRR) on various constitutional grounds. His arguments have been the subject of recent decisions from this coui$, and we therefore affirm on the authority of them. Mickle v. State, 741 So.2d 645 (Fla. 4th DCA 1999); Thompson v. State, — So.2d -, 1999 WL 767419 (Fla. 4th DCA Sept.29, 1999); Rollinson v. State, 743 So.2d 585, (Fla. 4th DCA 1999); State v. Wise, 744 So.2d 1035, (Fla. 4th DCA 1999); Simmons v. State, 24 Fla. L. Weekly D1830, — So.2d -, 1999 WL 565829 (Fla. 4th DCA 1999); Woods v. State, 740 So.2d 20 (Fla. 1st DCA 1999).
Because the supreme court has granted review of decisions on the constitutionality of sentencing under PRR we certify the issue. See McKnight v. State, 727 So.2d 314 (Fla. 3d DCA 1999), rev. granted, 740 So.2d 528 (Fla.1999)
FARMER, KLEIN and HAZOURI, JJ., concur.